  Case: 2:20-cv-02934-JLG-KAJ Doc #: 9 Filed: 08/12/20 Page: 1 of 4 PAGEID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SHEAN ELKINS,
                                             CASE NO. 2:20-CV-2934
         Petitioner,                         JUDGE JAMES L. GRAHAM
                                             Magistrate Judge Kimberly A. Jolson
         v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

         Respondent.

                                    OPINION AND ORDER

         On August 3, 2020, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases recommending that this action be

dismissed as barred by the one-year statute of limitations under 28 U.S.C. § 2244(d). (Doc. 5.)

Petitioner has filed an Objection to the Magistrate Judge’s Report and Recommendation. (Doc.

8.) Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the reasons

that follow, Petitioner’s Objection (Doc. 8) is OVERRULED.                    The Report and

Recommendation (Doc. 5) is ADOPTED and AFFIRMED.                        This action is hereby

DISMISSED.

         The Court DECLINES to issue a certificate of appealability.

         Petitioner challenges his March 20, 2013, convictions pursuant to his guilty plea in the

Franklin County Court of Common Pleas on four counts of rape. The trial court imposed the

jointly recommended sentence of 22 years’ incarceration and adjudicated Petitioner as a sexual

predator. See State v. S.E., 10th Dist. No. 13AP-325, 2014 WL 504772 (Ohio Ct. App. Feb. 6,

2014).    On February 6, 2014, the appellate court affirmed the trial court’s judgment.       Id.

Petitioner did not pursue an appeal to the Ohio Supreme Court. On April 9, 2019, he filed a
  Case: 2:20-cv-02934-JLG-KAJ Doc #: 9 Filed: 08/12/20 Page: 2 of 4 PAGEID #: 96




motion for a delayed appeal. On February 18, 2020, the appellate court denied the motion for a

delayed appeal as unavailable, because Petitioner had already perfected his direct appeal as of

right. (Memorandum Decision, Doc. 8). Petitioner states that, on May 12, 2020, the Ohio

Supreme Court declined to accept jurisdiction of the appeal.              Referring to Jimenez v.

Quarterman, 555 U.S. 113 (2009), Petitioner now argues that the one-year statute of limitations

did not begin to run until the following day. (Objection, Doc. 8, PAGEID # 91.) He objects to

the recommendation of dismissal of this action as time-barred.

       The Supreme Court’s decision in Jimenez does not assist the Petitioner. In Jimenez, the

Supreme Court held:

       [W]here a state court grants a criminal defendant the right to file an out-of-time
       direct appeal during state collateral review, but before the defendant has first
       sought federal habeas relief, his judgment is not yet “final” for purposes of
       2244(d)(1)(A). In such a case, “the date on which the judgment became final by
       the conclusion of direct review or the expiration of the time for seeking such
       review” must reflect the conclusion of the out-of-time direct appeal, or the
       expiration of the time for seeking review of that appeal.

Id. at 121. These are not the circumstances here. Petitioner perfected a timely appeal. The state

appellate court rejected his 2019 motion for a delayed appeal, filed long after the statute of

limitations had already expired, as improper, as Petitioner has already had his first appeal as of

right. As discussed by the Magistrate Judge, the statute of limitations expired on March 24,

2015. Petitioner waited more than five years and two months, until June 1, 2020, to execute this

habeas corpus petition. Plainly, it is untimely. Moreover, the record does not indicate that

Petitioner acted diligently in pursuing relief or that some extraordinary circumstance prevented

his timely filing so as to warrant application of equitable tolling of the statute of limitations. See

Holland v. Florida, 560 U.S. 631, 649 (2010).




                                                  2
  Case: 2:20-cv-02934-JLG-KAJ Doc #: 9 Filed: 08/12/20 Page: 3 of 4 PAGEID #: 97




       For the foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report

and Recommendation, Petitioner’s Objection (Doc. 8) is OVERRULED.                  The Report and

Recommendation (Doc. 5) is ADOPTED and AFFIRMED.                            This action is hereby

DISMISSED.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action as time-barred. The Court therefore DECLINES to issue a certificate of appealability.



                                                   3
  Case: 2:20-cv-02934-JLG-KAJ Doc #: 9 Filed: 08/12/20 Page: 4 of 4 PAGEID #: 98




      The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

      IT IS SO ORDERED.

      Date: August 12, 2020                       _______s/James L. Graham___________
                                                  JAMES L. GRAHAM
                                                  UNITED STATES DISTRICT JUDGE




                                              4
